Robinson, J.,
delivered the opinion of the Court.
The question in this case arises upon the construction of the following residuary clause in the will of Mary E. McFarland, deceased :
“I give and bequeath all the rest and residue of my property to be equally divided between the Diocesan Missionary Societies of Maryland and Virginia.”
It is admitted there was no such corporation as the Diocesan Missionary Society of Maryland in existence, either at the time of the execution of the will, or at the time of the death the testatrix, but there was and is now a “ committee of missions,” appointed by the convention of the Protestant Episcopal Church in the Diocese of Maryland, having charge of missionary work in several of the *430counties of the State, and commonly known as the “ Missionary Society ” and “ The Diocesan Missionary Society.”
The appellants contend, that hy the bequest to “ the Diocesan Missionary Society of the State of Maryland,” the testatrix meant “ the Committee of Missions” thus appointed, and which was known as the Diocesan Missionary Society ; and that the said convention is authorized by the Acts of 1840, ch. 67, and 1856, ch. 17, to take said bequest for and in behalf of said committee.
The convention was incorporated by the Act of 1840, for the purpose of enabling it to take, hold, invest, and receive the proceeds of a fund raised for the support of the Episcopate of said church in the Diocese of this State. The preamble declares this to be the object and sole object of the Act. And for this purpose it provides, that the said convention shall have full power to take and hold ‘c subscriptions or contributions in money or othemvise.
The Act of 1856 merely enlarges its corporate powers, so as to enable it to take and hold subscriptions or contributions in money or otherwise, for the various religious associations organized and existing under the sanction of said convention.
Conceding now for the purposes of this case the testatrix meant the committee of missions as one of the residuary, legatees,-and further that said committee is “ a religious association,” within the terms of the Act of 1856, the question is, whether the power conferred on the convention to take and hold subscriptions or contributions in money or otherwise, enables it to take under a will?
If the determination of this question rested solely upon the language of these Acts it would be questionable, to say the least, whether the Legislature meant to confer the power to take by devise ; but when construed in connection with the provisions of the Constitution of this State, we are decidedly of opinion that the construction insisted on bv the appellants cannot be sustained.
*431Article 38 of the Bill of Rights declares that every “gift,” “sale,” or “ devise ” of real or personal property for religious purposes, to take effect after the death of the “seller” or “donor,” without the prior or subsequent sanction of the Legislature, shall be void. The distinction between a “gift,” and “a sale,” and “a devise,” is thus expressly recognized by the Constitution. And when the Legislature gives its sanction, and authorizes a religious body to take and hold subscriptions or contributions in money or otherwise, for religious purposes, the power thus conferred to take by gift does not embrace power to take by will. To thus hold would he to ignore the distinction recognized by the fundamental law of the State. With every disposition therefore to give effect to the apparent intention of the testatrix, for a purpose so worthy of her bounty, we feel constrained to say, the Acts relied upon by the appellants confer no power on the convention to take property under a will.
We have no such difficulty, however, in regard to the bequest to the Diocesan Missionary Society of Virginia. It appears that at the time of the death of the testatrix there was a society incorporated by the laws of Virginia, by the name of “ The Trustees of the Diocesan Missionary Society of Virginia.” There is no other society known by that name, nor is there any other society claiming under this will. The mere fact that the bequest is to the “Diocesan Missionary Society,” and not to the “Trustees,” in no manner affects the validity of the bequest. That the testatrix meant the society incorporated as the “ Trustees of the Diocesan Missionary Society of Virginia,” is in our opinion too plain for argument.
In Vansant vs. Roberts, 3 Md., 119, it was held that the provisions of the Bill of Rights in regard to devises of personal property for religious purposes had no application to corporations created by the laws of other States, and it follows, therefore, that “ the Trustees of the Dioce*432san Missionary Society of Virginia,” are entitled to take as one of the residuary legatees under this will.
(Decided 28th June, 1878.)
The decree below must he affirmed in part, and reversed in part, and the cause remanded in order that a decree may he passed in conformity with the decision of this Court.

Decree affirmed in part, and reversed in part, and cause remanded.